Name: Commission Regulation (EC) No 1362/2001 of 4 July 2001 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  America;  free movement of capital
 Date Published: nan

 Avis juridique important|32001R1362Commission Regulation (EC) No 1362/2001 of 4 July 2001 amending the import duties in the cereals sector Official Journal L 182 , 05/07/2001 P. 0049 - 0051Commission Regulation (EC) No 1362/2001of 4 July 2001amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 2235/2000(4), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 1301/2001(5), as amended by Regulation (EC) No 1337/2001(6).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 1301/2001,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 1301/2001 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 5 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 256, 10.10.2000, p. 13.(5) OJ L 177, 30.6.2001, p. 3.(6) OJ L 180, 3.7.2001, p. 23.ANNEX I"ANNEX IImport duties for the products listed in Article 10(2) of Regulation (EEC) No 1766/92>TABLE>"ANNEX IIFactors for calculating duties(period from 29 June to 3 July 2001)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Freight/cost: Gulf of Mexico - Rotterdam: 21,72 EUR/t; Great Lakes - Rotterdam: 30,85 EUR/t.3.>TABLE>